Citation Nr: 0304491	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le Blanc, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel 


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought. 

The case was previously before the Board in August 2002, at 
which time it was Remanded to afford the veteran a hearing 
before a Travel Section of the Board.  The requested 
development was not completed, but the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


REMAND

As noted above, when the case was previously before the 
Board, it was remanded to afford the veteran a hearing before 
a Travel Section of the Board.  However, documents have since 
come to light that were either lost, misplaced or overlooked 
and which indicate that the veteran was actually seeking a 
second hearing before a Decision Review Officer (DRO) of the 
RO.  In that the veteran's representative had actually 
requested a DRO hearing and in light of the fact that Board 
had remanded the case, the RO accommodated a second hearing 
before the DRO, which was scheduled for October 4, 2002.  
However, the veteran's representative then requested a 
postponement prior to the scheduled hearing in correspondence 
date stamp received on September 25, 2002.  The record also 
naturally reflects that the veteran failed to appear for that 
scheduled hearing.  Nevertheless, the case was returned to 
the Board for disposition of the appeal.

On the one hand, pursuant to regulation, a claimant is 
entitled to "A hearing on appeal. . . ." 38 C.F.R. § 20.700 
(2002) (emphasis added).  The Board observes that in this 
case, the veteran had already been afforded a hearing before 
the DRO in February 1998 ; whereas, it has come to the 
Board's attention that the current representative is 
requesting a second such hearing.  Nonetheless, affording the 
veteran every benefit of the doubt and in consideration that 
a timely request for rescheduling appears to have been 
submitted prior to the scheduled hearing date which 
apparently was not processed, the Board is inclined to again 
Remand the case to afford the veteran the requested hearing.  
The veteran's representative has submitted another letter 
dated in November 2002, in which he indicates the veteran's 
continuing interest in being afforded such a hearing.  
Accordingly, the case is Remanded for the following:

The RO should schedule a hearing with the 
DRO for the veteran .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



